     Case 3:20-cv-01670-BEN-MSB Document 5 Filed 09/23/20 PageID.23 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10   SCOTT SCHUTZA, an individual,                      Case No.: 3:20-cv-01670-BEN-MSB
11                                     Plaintiff,
                                                        ORDER GRANTING JOINT
12   v.                                                 MOTION TO EXTEND TIME TO
                                                        RESPOND TO PLAINTIFF’S
13   GUESS?, Inc., a Delaware corporation,
                                                        COMPLAINT
14                                  Defendants.
                                                        [ECF NO. 4]
15
16         The Parties jointly move for the first time to extend the time for Defendant GUESS?,
17   Inc. to respond to the Complaint filed on August 26, 2020. The Court has reviewed the
18   motion and finds good cause to grant the motion exists. The joint motion is hereby
19   GRANTED. Defendants shall respond to the Complaint on or before October 22, 2020.
20
21         IT IS SO ORDERED.
22
23   DATED: September 23, 2020                      _______________________________
                                                    HON. ROGER T. BENITEZ
24                                                  United States District Judge
25
26
27
28
                                                    1
                                                                           3:20-cv-01670-BEN-MSB
